Dismissal of the complaint was warranted where plaintiffs fall occurred while a storm was in progress (see Solazzo v New York City Tr. Auth., 21 AD3d 735 [2005], affd 6 NY3d 734 [2005]). The climatological records of the day of plaintiffs accident showed a snowfall that resulted in a total accumulation of 2.8 inches (see Abaya v City of New York, 257 AD2d 446 [1999]). Even crediting plaintiffs testimony that the snow had completely stopped 30 to 45 minutes before her fall, such a short lapse of time is insufficient to impart liability on defendants (see Rodriguez v New York City Hous. Auth., 52 AD3d 299 [2008]; Nayman v New York City Tr. Auth., 25 AD3d 376 [2006]), and plaintiff’s contention that her fall was the result of improper snow removal is speculative (see Joseph v Pitkin Carpet, Inc., 44 AD3d 462, 464 [2007]).
Defendants also established, through the affidavit of their expert, that the cracked condition of the sidewalk was too trivial to be actionable (see Trincere v County of Suffolk, 90 NY2d 976 [1997]). Plaintiffs affidavit in opposition is insufficient to defeat the motion, as it contradicts her deposition testimony (see Disla v City of New York, 65 AD3d 949 [2009]). Concur— Gonzalez, PJ., Tom, Andrias, Renwick and Abdus-Salaam, JJ.